Citation Nr: 1705685	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  06-36 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the record at the time of the Board's October 2015 decision; and, if so, whether entitlement to a TDIU is warranted.  

2.  Entitlement to an initial disability rating in excess of 30 percent for the residuals of a right kidney removal.

3.  Entitlement to an initial compensable rating for skin cancer.  

4.  Entitlement to an initial disability rating in excess of 10 percent for right knee arthritis.  

5.  Entitlement to an initial disability rating in excess of 10 percent for left knee arthritis

6.  Entitlement to service connection for glaucoma secondary to cataract.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

This case was initially before the Board of Veterans' Appeals (Board) on appeal from February 2006, January 2007, and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island.  Jurisdiction over the case resides with the Regional Office (RO) in St. Petersburg, Florida.  

In the February 2006 rating decision, the RO denied increased ratings for the service-connected status post cataract extraction of the right eye and for posttraumatic headaches, thereby confirming and continuing the previously assigned ratings of 30 percent for the right eye disability and 10 percent for the posttraumatic headaches.  At that time, the Veteran's posttraumatic headaches were rated pursuant to Diagnostic Code 8045 which governed ratings for organic brain syndrome prior to October 23, 2008.

In the January 2007 rating decision, the RO, in pertinent part, denied claims of service connection for right and left knee conditions, residuals of a nose injury, a left eye condition and loss of use of a creative organ secondary to erectile dysfunction; and, found that new and material evidence had not been received to reopen a previously denied claim of service connection for hemorrhagic fever.  

In the May 2010 rating decision, the RO denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disabilities claimed as secondary to radiation treatment, including skin cancer and cancer of the genitourinary system.  The Veteran later clarified that he was also claiming kidney removal due to VA radiation treatment and that issue was therefore considered in his appeal as part of his overall claim for compensation pursuant to 38 U.S.C.A. § 1151.  

During the pendency of the appeal, the RO issued a rating decision in July 2012 which granted service connection for migraine headaches as a residual of the service-connected traumatic brain injury (TBI) and assigned a separate 30 percent disability rating under Diagnostic Code 8100, effective from October 23, 2008 - the effective date of the new TBI rating criteria.  The RO did not disturb the separate rating of 10 percent for the other residuals of the Veteran's TBI and that rating remained in effect.  

In December 2014, the Veteran testified at a video conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

Additionally, in an August 2015 rating decision, the RO denied service connection for glaucoma, claimed as secondary to the Veteran's right eye cataract status post extraction.  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in November 2015.  

Meanwhile, the Board issued a decision/remand in October 2015.  In the decision, the Board granted entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for additional disability due to radiation treatment, involving the removal of a kidney, skin cancer, and genitourinary cancers.  The Board also granted service connection for right and left knee disabilities and granted an increased rating for the service-connected headaches as a residual of a TBI to 50 percent, effective from October 23, 2008.  The Board denied an increased rating for the other residuals of TBI, rated as 10 percent disabling; and, denied entitlement to a separate disability rating for the service-connected headaches as a residual of TBI prior to October 23, 2008.  Additionally, the Board determined that a claim for entitlement to a TDIU had not been raised by the record because the Veteran had not asserted that he was unemployable due to his service-connected disabilities.  

Finally, the Board remanded the issues of service connection for residuals of hemorrhagic fever; residuals of a nose injury, to include difficulty breathing from deviated septum; loss of use of a creative organ, to include erectile dysfunction; and, a left eye disability; as well as entitlement to an increased rating for status post cataract extraction in the right eye.  

In December 2015, the RO issued a rating decision which effectuated the Board's October 2015 grants listed above.  In addition, the RO assigned an initial 30 percent rating for removal of a kidney, and assigned initial noncompensable ratings for the skin cancer and genitourinary cancers, all effective from June 22, 2009.  The RO also assigned initial 10 percent ratings for each knee, effective from June 19, 2003.  

The Veteran appealed that part of the October 2015 Board decision which found that the issue of entitlement to a TDIU had not been reasonably raised by the record to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

While his claim was pending at the Court, the Veteran's representative and the VA Office of General Counsel filed a Joint Motion requesting that the Court vacate the Board's decision only insofar as it found that a TDIU claim was not reasonably raised by the record, and remanded that matter to the Board for further development and readjudication.  In an April 2016 Order, the Court granted the Joint Motion.  The case was returned to the Board.  

Meanwhile, in a July 2016 NOD, the Veteran disagreed with the December 2015 rating decision's assignment of initial ratings for the right and left knee disabilities, the removal of a kidney, and skin cancer.

By the time the case was returned to the Board on appeal following the April 2016 JMR and Court Order, the Veterans Law Judge (VLJ) who presided over the December 2014 hearing was no longer employed by the Board.  VA law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. § 20.707.  Accordingly, in November 2016 correspondence, the Board notified the Veteran that his case was reassigned to another VLJ, and afforded the Veteran an opportunity to request another Board hearing if he so chose.  In December 2016 correspondence, the Veteran's attorney indicated that the Veteran did not wish to appear for another Board hearing.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In an October 2015 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to conduct additional development, to include affording the Veteran VA examinations, with regard to the issues of entitlement to service connection for residuals of hemorrhagic fever, residuals of a nose injury, to include difficulty breathing from deviated septum; loss of a creative organ, to include erectile dysfunction; and, a left eye disability, as well as entitlement to an increased rating for status post cataract extraction in the right eye.  To date, it does not appear that the AOJ has scheduled the VA examinations.  In December 2016 correspondence, the Veteran's representative inquired as to what steps had been taken to comply with the remand directives, and in particular, when the VA examinations would be scheduled.  This matter is therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for entitlement to a TDIU, as well as the issue(s) of entitlement to an initial disability rating in excess of 30 percent for the residuals of a right kidney removal; entitlement to an initial compensable rating for skin cancer; entitlement to an initial disability rating in excess of 10 percent for right knee arthritis; entitlement to an initial disability rating in excess of 10 percent for left knee arthritis; and, entitlement to service connection for glaucoma secondary to cataract, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A TDIU was reasonably raised by the record at the time of the Board's October 2015 decision/remand in conjunction with the increased rating claims for the service-connected traumatic brain injury residuals, to include posttraumatic headaches and status post cataract extraction in the right eye.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, a TDIU claim was part of the increased rating claims for the service-connected TBI-related headaches and other TBI residuals which were decided by the Board in October 2015.  38 U.S.C.A. § §1155, 7104, 7105; See also 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the October 2015 decision, the Board found that a TDIU claim was not part of the increased rating claims on appeal at that time because the Veteran testified at his December 2014 Board hearing that he retired in 1996 and did not want to go back to work because his company was moving to a different state and he wanted to stay where he was.  Hearing Transcript, pp. 74-75.  

In the April 2016 Joint Motion, the parties interpreted a March 2012 VA examination report as indicating that the Veteran retired in 1996 because of symptoms related to his TBI residuals.  The March 2012 VA examination report noted, with respect to whether the Veteran's TBI residuals had any impact on the Veteran's ability to work, the Veteran's complaints related to concentration and states that he, "worked as a salesperson - retired on [sic] 1996, couldn't concentrate."  

Thus, while the Veteran's December 2014 hearing testimony suggests that the Veteran retired because his company moved out of the area and he did not want to move, and makes no mention of the Veteran being unemployable due to service-connected disabilities, the March 2012 VA examination report suggests the possibility that the Veteran's TBI residuals do, in fact, impact his employability.  

Accordingly, the evidence of record raises the issue of unemployability due to the Veteran's service-connected TBI residuals.  See 38 C.F.R. §§ 3.340, 4.16 (2016); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding, in pertinent part, that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability due to the disability at issue is raised by the Veteran or the record). 

Moreover, in an October 2015 decision, the Board granted an increased rating to 50 percent for the service-connected TBI-related migraine headaches, which, in and of itself, suggests severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

ORDER

The issue of entitlement to a TDIU was raised by the record in conjunction with an October 2005 claim for higher ratings for the service-connected TBI-related headaches and status post cataract extraction of the right eye.  


REMAND

The Veteran seeks entitlement to a TDIU.  

In view of the Board's October 2015 grant of entitlement to an increased evaluation of 50 percent for TBI-related migraine headaches, the RO must consider the claim of entitlement to a TDIU in the first instance, as the Board's present consideration of such issue would be prejudicial to the Veteran in view of the change in the status of the combined evaluation of his service-connected disabilities.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, the TDIU issue is inextricably intertwined with the above described service connection issues and the claim for increase.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  

In an August 2015 rating decision, the AOJ denied service connection for glaucoma secondary to cataract, claimed as secondary to the service-connected disability of status post cataract extraction of the right eye.  

In August 2015, the Veteran submitted a VA Form 21-0958, Notice of Disagreement with the August 2015 rating decision's denial of service connection for glaucoma.  

The AOJ has not yet issued a Statement of the Case addressing that issue.  

Likewise, the AOJ (via the Appeals Management Center "AMC") issued a rating decision in December 2015 in response to the Board's October 2015 decision, which granted, inter alia, compensation for right kidney removal and for skin cancer as due to VA radiation treatment pursuant to 38 U.S.C.A. § 1151; and, granted service connection for right and left knee disabilities.  The AOJ subsequently assigned an initial disability rating of 30 percent for the right kidney removal; a noncompensable disability rating for the skin cancer; and, 10 percent ratings for each knee.  Significantly, it was the AOJ, and not the Board, which assigned the initial disability ratings following the Board's grants of service connection.  

In a July 2016 VA Form 21-0958, Notice of Disagreement, the Veteran disagreed with the initial disability ratings assigned for the right kidney removal, skin cancer, right knee arthritis and left knee arthritis.  

The AOJ has not yet issued a Statement of the Case addressing these issues.  

The AOJ is now required to send the Veteran a Statement of the Case (SOC) as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2016).  Where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the veteran with a Statement of the Case as to the issues of service connection for glaucoma, and for entitlement to higher initial disability ratings for the right kidney removal, initially rated as 30 percent disabling; skin cancer, initially rated as noncompensable; right knee arthritis, initially rated as 10 percent disabling; and, left knee arthritis, initially rated as 10 percent disabling, all in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2016).  If the Veteran perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim(s) to the Board for the purpose of appellate disposition.

2.  Adjudicate the issue of entitlement to a TDIU following completion of the development directed in the Board's October 2015 remand and any other development deemed necessary.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


